Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephonic conversation with
Lisa Benado on 08/12/2022.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claims will replace all prior versions in the application.

1. (Currently Amendment) A non-transitory tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for:
receiving, by a remote computer device, layout metadata from a first server resource and schema metadata from a second Representational State Transfer (REST) server resource, describing one or more features of a User Interface (UI) display screen to be generated; 
attaching namespace files of the layout metadata and the schema metadata to prevent extension files with similar names;
using a layout software module to determine and configure the UI display screen in accordance with the layout metadata and the schema metadata, and one or more configurable rules set forth in the layout software module by selectively combining the layout metadata and the schema metadata, wherein the layout software module includes code to accept one or more select portions of the schema metadata from a schema file as a plugin, resulting in a combined description of the UI display screen, the combined description sufficient to generate the UI display screen populated with data from one or more objects; 
providing the combined description to a client device to render the UI display screen according to the combined description;
receiving a first adjustment to code of the layout software module to make a first alteration of at least one object of the one or more objects and a second adjustment to code of the layout software module to make a second alteration of the at least one object; 
determining that the first alteration is consistent with a schema definition of the at least one object and the second alteration is inconsistent with the schema definition of the at least one object; 
in response to determining the consistency of the first alteration, automatically adjusting the combined description of the UI display screen provided to the client device at runtime according to the first alteration, by signaling the client device to refresh the UI display screen, resulting in an updated combined description, while a web application using the UI display screen is running; and
in response to determining the inconsistency of the second alteration, refraining from propagating the second alteration to the UI display screen.

2. (Canceled) 

3. (Previously Presented) The non-transitory tangible processor-readable medium of claim 1, wherein using the layout software module to determine and configure the UI display screen further includes forwarding the updated combined description to a real-time UI display screen generator, and
wherein the real-time UI display screen generator includes code for employing the updated combined description to generate markup and rendering instructions for a corresponding updated UI display screen. 

4. (Previously Presented) The non-transitory tangible processor-readable medium of claim 3, wherein the instructions, when executed are further operable for supplying the markup and rendering instructions to a client software application, thereby enabling access to the updated UI display screen via one or more client devices. 

5. (Previously Presented) The non-transitory tangible processor-readable medium of claim 1, wherein the layout software module acts as a layer of abstraction over one or more files containing metadata describing an updated UI display screen associated with the updated combined description, wherein the layer of abstraction facilitates user control over appearance of the updated UI display screen. 

6. (Previously Presented) The non-transitory tangible processor-readable medium of claim 5, wherein the appearance of the updated UI display screen is controlled, in part, by the layout software module, which specifies one or more UI layouts to apply to one or more sections of the UI display screen. 

7. (Previously Presented) The non-transitory tangible processor-readable medium of claim 1, wherein using further includes selecting one or more sets of UI display screen layouts to apply to the one or more features of the UI display screen in accordance with the one or more configurable rules. 

8. (Canceled) 

9. (Currently Amendment) The non-transitory tangible processor-readable medium of claim 1, wherein code for the layout software module is included in a dynamic layout file, and wherein the code includes JavaScript and the first adjustment to the code and the second adjustment to the code include adjustments of the JavaScript. 

10. (Previously Presented) The non-transitory tangible processor-readable medium of claim 9, wherein the one or more features include one or more UI display screen components, wherein the one or more UI display screen components include one or more UI display screen sections, and wherein the one or more UI display screen sections include a dynamic form. 

11. (Currently Amendment) A method for facilitating configuration of a User Interface (UI) model and associated dynamic UI display screens for a web application, the method comprising: 
receiving, by a remote computer device, layout metadata from a first server resource and schema metadata from a second Representational State Transfer (REST) server resource, describing one or more features of a UI display screen to be generated; 
attaching namespace files of the layout metadata and the schema metadata to prevent extension files with similar names;
using a layout software module to determine and configure the UI display screen in accordance with the layout metadata and the schema metadata, and one or more configurable rules set forth in the layout software module by selectively combining the layout metadata and the schema metadata, wherein the layout software module includes code to accept one or more select portions of the schema metadata from a schema file as a plugin, resulting in a combined description of the UI display screen, the combined description sufficient to generate the UI display screen populated with data from one or more objects; 
providing the combined description to a client device to render the UI display screen according to the combined description;
receiving a first adjustment to code of the layout software module to make a first alteration of at least one object of the one or more objects and a second adjustment to code of the layout software module to make a second alteration of the at least one object; 
determining that the first alteration is consistent, with a schema definition of the at least one object and the second alteration is inconsistent with the schema definition of the at least one object;
in response to determining the consistency of the first alteration, automatically adjusting the combined description of the UI display screen provided to the client device at runtime according to the first alteration, by signaling the client device to refresh the UI display screen, resulting in an updated combined description, while a web application using the UI display screen is running; and
in response to determining the inconsistency of the second alteration, refraining from propagating the second alteration to the UI display screen.

12. (Canceled) 

13. (Previously Presented) The method of claim 11, wherein using the layout software module to determine and configure the UI display screen further includes forwarding the updated combined description to a real-time UI display screen generator, and
wherein the real-time UI display screen generator includes code for employing the updated combined description to generate markup and rendering instructions for a corresponding updated UI display screen. 

14. (Original) The method of claim 13, further including supplying the markup and rendering instructions to a client software application, thereby enabling access to the updated UI display screen via one or more client devices. 

15. (Previously Presented) The method of claim 11, wherein the layout software module acts as a layer of abstraction over one or more files containing metadata describing an updated UI display screen associated with the updated combined description, wherein the layer of abstraction facilitates user control over appearance of the updated UI display screen. 

16. (Original) The method of claim 15, wherein the appearance of the updated UI display screen is controlled, in part, by the layout software module, which specifies one or more UI layouts to apply to one or more sections of the UI display screen. 

17. (Original) The method of claim 11, wherein using further includes selecting one or more sets of UI display screen layouts to apply to the one or more features of the UI display screen in accordance with the one or more configurable rules. 

18. (Canceled) 

19. (Previously Presented) The method of claim 11, wherein code for the layout software module is included in a dynamic layout file, and wherein the code includes JavaScript, and wherein the one or more features include one or more dynamic forms, tables, or lists. 

20. (Currently Amendment) An apparatus comprising:
one or more processors; and 
logic encoded in one or more tangible media for execution by the one or more processors and when executed operable for:
receiving, by a remote computer device, layout metadata from a first server resource and schema metadata from a second Representational State Transfer (REST) server resource, describing one or more features of a User Interface (UI) display screen to be generated; 
attaching namespace files of the layout metadata and the schema metadata to prevent extension files with similar names;
using a layout software module to determine and configure the UI display screen in accordance with the layout metadata and the schema metadata, and one or more configurable rules set forth in the layout software module by selectively combining the layout metadata and the schema metadata, wherein the layout software module includes code to accept one or more select portions of the schema metadata from a schema file as a plugin, resulting in a combined description of the UI display screen, the combined description sufficient to generate the UI display screen populated with data from one or more objects; 
providing the combined description to a client device to render the UI display screen according to the combined description;
receiving a first adjustment to code of the layout software module to make a first alteration of at least one object of the one or more objects and a second adjustment to code of the layout software module to make a second alteration of the at least one object; 
determining that the first alteration is consistent with a schema definition of the at least one object and the second alteration is inconsistent with the schema definition of the at least one object; 
in response to determining the consistency of the first alteration, automatically adjusting the combined description of the UI display screen provided to the client device at runtime according to the first alteration, by signaling the client device to refresh the UI display screen, resulting in an updated combined description, while a web application using the UI display screen is running; and
in response to determining the inconsistency of the second alteration, refraining from propagating the second alteration to the UI display screen.

21. (Canceled) 

22. (Canceled) 

23. (Currently Amendment) The apparatus of claim [[21]]20, wherein 
wherein the real-time UI display screen generator includes code for employing the updated combined description to generate markup and rendering instructions for a corresponding updated UI display screen. 

24. (Currently Amendment) The apparatus of claim [[23]]20, further including 

25. (Currently Amendment) The apparatus of claim [[21]]20, wherein the layout software module acts as a layer of abstraction over one or more files containing metadata describing an updated UI display screen associated with the updated combined description, wherein the layer of abstraction facilitates user control over appearance of the updated UI display screen. 

26. (Currently Amendment) The apparatus of claim [[25]]20, wherein the appearance of the updated UI display screen is controlled, in part, by the layout software module, which specifies one or more UI layouts to apply to one or more sections of the UI display screen. 

27. (Currently Amendment) The apparatus of claim [[21]]20, wherein 

28. (Canceled) 

29. (Currently Amendment) The apparatus of claim [[21]]20, wherein code for the layout software module is included in a dynamic layout file, and wherein the code includes JavaScript, and wherein the one or more features include one or more dynamic forms, tables, or lists.

30. (Previously Presented) The non-transitory tangible processor-readable medium of claim 1, wherein the first alteration includes an entry change to a display of the at least one object that is different from an entry change of the display of the at least one object included by the second alteration.

31. (Previously Presented) The method of claim 11, wherein the first alteration includes an entry change to a display of the at least one object that is different from an entry change of the display of the at least one object included by the second alteration.

32. (Previously Presented) The apparatus of claim [[21]]20, wherein the first alteration includes an entry change to a display of the at least one object that is different from an entry change of the display of the at least one object included by the second alteration.

33. (Canceled)	

34. (Canceled)	

35. (Canceled)	

Reasons for Indicating Allowable Subject matter
Applicant's arguments filed in the Amendments of 07/20/2022 have been fully considered. The cited prior arts fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In light of the newly amended feature(s), arguments of pp. 12-14 and in conjunction with all other limitations of the independent claims render claims 1, 11, and 20 allowable.
The dependent claims 3-7, 9-10, 13-17, 19, 23-27 and 29-32 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171